Title: From Benjamin Franklin to Catharine Greene, [13 January? 1772]
From: Franklin, Benjamin
To: Greene, Catharine


[January 13?, 1772]
[First part missing:] I Send you a Copy of the Receipt, hoping that you may be a means of introducing so valuable a Manufacture into your Country; the more valuable, as the Cream is saved, and thence the Farm affords more Butter; at the same time that the Cheese is of so much greater Value. The principal Cause of its Goodness is perhaps the Heating of the Milk, which I understand is not usual in our Method. After some Experiments I think you will succeed in it. Remember not to be discouraged by a few Disappointments at the Beginning. I send you a Piece of right Parmesan, that you may be acquainted with it, and know when you have hit it.

Present my respectful Compliments to Mr. Greene and kiss the Girls for me. My best Wishes attend you all. Believe me ever Your affectionate Friend
B Franklin
